In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                     Nos. 07-15-00264-CR
                                          07-15-00265-CR


                         QUINTON PLATTENBURG, APPELLANT

                                              V.

                             THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 12th District Court
                                      Walker County, Texas
              Trial Court No. 26,924 & 26,926, Honorable Donald Kraemer, Presiding

                                      October 27, 2015

                               MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


      Pending before the court are the motions of appellant Quinton Plattenburg to

dismiss his appeals. Appellant and his attorney have signed both motions. TEX. R. APP.

P. 42.2(a).     No decision of this court having been delivered to date, we grant the

motions. Accordingly, the appeals are dismissed. No motions for rehearing will be

entertained and our mandates will issue forthwith.


                                                           James T. Campbell
                                                               Justice

Do not publish.